Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response 
	In Applicant’s Response dated 6/22/22, the Applicant amended Claims 1, 3, 8, 9, 11, 15, 17, added claims 21-23, and argued claims previously rejected in the Office Action dated 3/24/22.
	In light of the Applicant’s amendments and remarks, the claim objections have been withdrawn. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. § 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/22 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-12 and 15-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bailor et al., United States Patent No 8825758 B2. 
Claim 1:
Bailor discloses:
A system for enabling dual mode editing in collaborative documents to enable private changes (see abstract), the system comprising: at least one processor configured to:
access an electronic collaborative document in which a first editor and at least one second editor are enabled to simultaneously edit and view each other's edits to the electronic collaborative document (see column 3 lines 55-28). Bailor teaches accessing an electronic collaborative document having multiples users enabled to simultaneously edit and view edits;
output first display signals for presenting an interface on a display of the first editor, the interface including a toggle enabling the first editor to switch between a collaborative mode and a private mode (see column 11 lines 21-44). Bailor teaches presenting an interface on a display of a first editor being enabled to switch between a collaborative mode and a private mode;
receive from the first editor operating in the collaborative mode, first edits to the electronic collaborative document (see column 3 lines 51 – 60). Bailor teaches receiving from the first editor operating in collaborative mode, first edits made to the document;
output second display signals to the first editor and the at least one second editor, the second display signals reflecting the first edits made by the first editor (see column 8 lines 5-18). Bailor teaches synchronizing the edits and displaying the edits with both users;
receive from the first editor interacting with the interface, a private mode change signal reflecting a request to change a designated portion of the electronic collaborative document from the collaborative mode to the private mode (see column 4 lines 50-58 and column 11 lines 21-31). Bailor teaches interacting with the interface to change from collaborative mode to private code. Bailor teaches indicating which portions of document are claimed by a particular user and are not editable for other users;
in response to the first mode change signal, initiate in connection with the electronic collaborative document the private mode tor the first editor (see column 11 line 50 – 53). Bailor teaches initiate a connection with the collaborative edits that edits will not be shared;
in the private mode, receive from the first editor, second edits to the electronic collaborative document (see column 13 lines 16-25). Bailor teaches receiving edits to the electronic document in private mode; and
in response to the second edits, output third display signals to the first editor while withholding the third display signals from the at least one second editor by enabling the second edits to appear on a display of the first editor and preventing the second edits from appearing on at least one display of the at least one second editor (see column 7 lines 1-13). Bailor teaches withholding display instructions to a second editor because private edits stay locally with the first editor.

Claim 2:
	Bailor discloses:
wherein the at least one processor is further configured to receive from the first editor interacting with the interface, a collaborative mode change signal reflecting a request to change from the private mode to the collaborative mode, and in response to receipt of the collaborative mode change signal, enable subsequent edits made by the first editor to be viewed by the at least one second editor (see column 14 lines 18-32). Bailor teaches receiving a mode change to private and enabling subsequent edits made to be viewed by a second editor.

Claim 3:
	Bailor discloses:
wherein the at least one processor is farther configured to segregate the second edits made in private mode by withholding upon return to the collaborative made, viewing of the second edits from the at least one second editor (see column 14 lines 18-23). Bailor teaches withholding the private edits from the second editor even when the mode is changed back to public. 

Claim 4:
	Bailor discloses:
wherein the at least one processor is further configured to receive from the first editor a release signal, and in response thereto, enabling the at least one second editor to view the second edits (see column 14 lines 23-32). Bailor teaches releasing the private edits and enabling the second editor to view the second edits. 

Claim 6:
	Bailor discloses:
wherein the at least one processor is further configured to, in response to receiving the release signal, compare the second edits made in private mode to original text in the electronic collaborative document, identify differences based on the comparison, and present the differences in connection with text of the electronic collaborative document to thereby indicate changes originally made during private mode (see figures 12-15 column 12 lines 49 – column 13 line 67). Bailor teaches comparing edits made in private mode to the original text and present the changes for the user to view in a user interface such as when there is conflict. 

Claims 9-12 and 15-18:
	Although Claims 9-12 are non-transitory computer readable medium claims and Claims 15-18 are method claims, they are interpreted and rejected for the same reasons as Claims 1-4.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 14 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bailor, in view of Spataro et al., United States Patent Publication 2010/0241972 (hereinafter “Spataro”).
Claim 5:
	Bailor fails to disclose the identity of the user editing the collaborative documents.
Spataro discloses:
wherein enabling the at least one second editor to view the second edits includes displaying to the at least one second editor, in association with the second edits, an identity of the first editor (see paragraph [0237]). Spataro teaches enabling the editors to see the identity of the participants in the collaborative space. 

Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bailor to include viewing the identity of the user making the edits for the purpose of being user friendly, as taught by Spataro. 

Claim 8:
	Bailor fails to disclose the identity of the user editing the collaborative documents.

Spataro discloses:
wherein the at least one processor is further configured to receive from the first editor operating in private mode an exemption signal for at least one particular editor to enable the at least one particular editor to view the second edits. (see paragraph [0299]). Spataro teaches a user may provide access to the private content to another user. 

Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bailor to include allow certain users to view the private edits/content for the purpose of being user friendly and providing authority to content, as taught by Spataro. 

Claims 14 and 20:
	Although Claim 14 is a non-transitory computer readable medium claim and Claim 20 is a method claim, it is interpreted and rejected for the same reasons as Claim 5.

Claims 7, 13 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Bailor, in view of Nemoy et al., United States Patent No. 8413261 (hereinafter “Nemoy”).
Claim 7:
	Bailor fails to disclose a retroactive privatization indication that withhold the display of the edits to a second user.

Nemoy discloses:
wherein the at least one processor is further configured to receive from the first editor, in association with a text block, a retroactive privatization signal, and upon receipt of the retroactive privatization signal, withhold the text block from display to the at least one second editor (see column 13 lines 52-64). Nemoy teaches a user to make private data private again after it has been made public. 

Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bailor to include a retroactive privatization indication that withhold the display of the edits to a second user for the purpose of being user friendly and allowing a user to toggle between making data public then private, as taught by Nemoy. 

Claims 13 and 19:
	Although Claim 13 is a non-transitory computer readable medium claim and Claim 19 is a method claim, it is interpreted and rejected for the same reasons as Claim 7.

Claims 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Bailor, in view of Sridhar et al., United States Patent Publication 2010/0287163 (hereinafter “Sridhar”).
Claim 21:
	Bailor fails to expressly disclose identifying users of the collaborative document. 

	Sridhar discloses:
wherein the operations further comprise identifying the first editor and the at least one second editor by a user identification indicator (see paragraphs [0024] and [0025]). Sridhar teaches identifying editors and specialist by a user identification indicator. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bailor to include identifying editors by ID indicators for the purpose of efficiently identifying the best suited people in the appropriate locations to edit documents, as taught by Sridhar.

Claim 22:
	Bailor fails to expressly disclose locking content based on the location of the user. 

	Sridhar discloses:
wherein the operations further comprise recognizing an active work location of the first editor and locking a display associated with the active work location of the first editor (see paragraph [0006]). Sridhar teaches recognizing the location of the user and restricting/allowing access to edit a document based on the recognized location. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bailor to include locking editing of a display based on the location of the user for the purpose of having the best suited people in the appropriate locations edit documents, as taught by Sridhar.

Claim 23:
	Bailor fails to expressly disclose determining if the user has authorization to edit the document.

	Sridhar discloses:
wherein the at least one processor is further configured to determine that the first editor has an authorization to make the first edit to the electronic collaboration document (see paragraph [0027]). Sridhar teaches determining that the first editor has an authorization to make the edits to the document. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bailor to include determining is users are authorized to make edits for the purpose of securing collaborative edited documents, as taught by Sridhar.

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. 
Claims 1, 9, 15:
	Applicant argues However, Bailor does not teach or suggest changing “a designated portion of the electronic collaborative document” from collaborative mode to private mode as recited in amended claim 1.
	The Examiner disagrees.
	Bailor teaches content locks inhibit editing conflicts by indicating which portions of a document have been claimed by another user. In some embodiments, the content locks can prevent a user from editing a portion of a document that has been claimed by another user. In other embodiments, however, the user can choose to break the content lock and edit the portion of the document (see column 4 lines 50-58). Bailor using content locks to change designated portions of a collaborative document from editable to uneditable. Bailor also teaches switching from private to public mode, which synchronizes the local edits with remote edits (see column 4 lines 50-58 and column 11 lines 21-31). Bailor teaches interacting with the interface to change from collaborative mode to private code. Thus, Bailor discloses this limitation.

Claims 21-23:
	Applicant argues new claims 21-23 are further distinguished from the applied prior art references and should be allowed. Accordingly, Applicant submits the currently pending claims distinguish from the applied prior art references and respectfully requests their allowance.
	The Examiner agrees. 
	Applicant has introduced new art Sridhar to teaches limitations of the Claims 21-23. See the above rejection of Claims 21-23.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        7/13/22

/ANDREW R DYER/Primary Examiner, Art Unit 2176